Appellate Case: 22-2022      Document: 010110755512          Date Filed: 10/19/2022       Page: 1
                                                                                        FILED
                                                                            United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                              Tenth Circuit

                              FOR THE TENTH CIRCUIT                               October 19, 2022
                          _________________________________
                                                                                Christopher M. Wolpert
                                                                                    Clerk of Court
  JARRELL FRAZIER,

        Petitioner - Appellant,

  v.                                                             No. 22-2022
                                                     (D.C. No. 1:19-CV-00248-MV-SMV)
  FNU BROWN; ATTORNEY GENERAL                                     (D. N.M.)
  FOR THE STATE OF NEW MEXICO,

        Respondents - Appellees.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.
                    _________________________________

        Petitioner Jarrell Frazier, proceeding pro se,1 seeks a certificate of appealability

 (“COA”) to challenge the dismissal of his 28 U.S.C. § 2254 habeas petition. The district

 court dismissed his petition as time-barred. Thus, for Frazier to obtain a COA, he must

 show that “jurists of reason would find it debatable whether the petition states a valid

 claim of the denial of a constitutional right and that jurists of reason would find it

 debatable whether the district court was correct in its procedural ruling.” Slack v.


        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        1
         Because Frazier is a pro se litigant, we liberally construe his filings, Erickson v.
 Pardus, 551 U.S. 89, 94 (2007), without acting as his advocate, Hall v. Bellmon, 935 F.2d
 1106, 1110 (10th Cir. 1991).
Appellate Case: 22-2022      Document: 010110755512         Date Filed: 10/19/2022       Page: 2



 McDaniel, 529 U.S. 473, 484 (2000). Exercising jurisdiction under 28 U.S.C. §§ 1291

 and 2253, we deny a COA and dismiss this matter because the district court’s ruling is

 not reasonably debatable.

                                      BACKGROUND

        In February 2004, a New Mexico jury convicted Frazier of multiple felonies.

 Frazier was sentenced to life imprisonment, plus 21 years. Frazier directly appealed his

 conviction to the New Mexico Supreme Court.2

        In July 2007, the New Mexico Supreme Court vacated one of Frazier’s

 convictions, affirmed his remaining convictions, and remanded for resentencing. On

 October 10, 2007, the state court entered an amended judgment, slightly modifying his

 original sentence. Frazier did not appeal this amended judgment.

        On April 15, 2008, Frazier filed a state habeas petition, alleging ineffective

 assistance of counsel. The state court denied the petition. The New Mexico Supreme

 Court, however, reversed and remanded for an evidentiary hearing.

        For almost nine years, Frazier’s state habeas petition remained pending. Then, on

 March 6, 2017, after an evidentiary hearing, the state court denied his petition. Frazier

 sought review of the state court’s denial with the New Mexico Supreme Court. On March

 21, 2018, the New Mexico Supreme Court denied his petition for certiorari.

        On March 19, 2019, Frazier submitted this § 2254 petition in federal district court.

 The district court ordered Frazier to show why his petition was not time-barred. After


        2
        Criminal defendants in New Mexico may directly appeal to the New Mexico
 Supreme Court if sentenced to death or life imprisonment. N.M. R. App. P. 12-102(A)(1).
                                              2
Appellate Case: 22-2022     Document: 010110755512         Date Filed: 10/19/2022      Page: 3



 reviewing his response, the court dismissed his petition as untimely because Frazier had

 failed to account for a five-month window during which the clock for his habeas petition

 was running. Frazier filed a motion for reconsideration under Federal Rule of Civil

 Procedure 60(b), which the district court also denied.

                                       DISCUSSION

        Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), a state

 prisoner must file a § 2254 petition within one year of the state court’s judgment

 becoming final. See 28 U.S.C. § 2244(d)(1). A state court’s judgment becomes final upon

 conclusion of direct review or once the time to seek review expires. 28 U.S.C.

 § 2244(d)(1)(A). Under New Mexico law, a criminal defendant has 30 days after entry of

 judgment to file an appeal. N.M. Stat. Ann. § 39–3–3(A)(1) (setting a 30–day limitation

 period for a criminal defendant to appeal, running from the entry of judgment).

        Here, the district court found Frazier’s petition to be untimely because he had

 failed to account for a five-month window during which the clock for his § 2254 petition

 was running. We agree with the court’s analysis.

        Because Frazier’s amended judgment was entered on October 10, 2007, his one-

 year limitations period started running, at the latest, on November 12, 2007—when the

 time for him to seek review of the amended judgment expired. And it continued to run

 until April 15, 2008—when he filed his state habeas petition. See May v. Workman, 339

 F.3d 1236, 1237 (10th Cir. 2003) (“The one-year period of limitation for filing a federal

 habeas petition is tolled or suspended during the pendency of a state application for post-



                                              3
Appellate Case: 22-2022       Document: 010110755512        Date Filed: 10/19/2022      Page: 4



 conviction relief properly filed during the limitations period.” (citing 28 U.S.C.

 § 2244(d)(2))).

        So although Frazier filed his § 2254 petition on March 19, 2019—almost exactly

 one year from when the New Mexico Supreme Court denied certiorari on March 21,

 2018—he failed to account for the five-month period between November 2007 and April

 2008 during which the clock was running. See R. at 82. This makes his § 2254 petition

 untimely.

        Still, Frazier argues that we should overlook his untimeliness because he is

 entitled to equitable tolling based on the numerous errors involved in his original

 conviction. This argument fails because it focuses on the merits of Frazier’s underlying

 habeas petition, and we have held the merits of a habeas petition “play no part in the

 equitable tolling analysis.” Lee v. Bigelow, 555 F. App’x 806, 809 (10th Cir. 2014).

        We thus conclude that no reasonable jurists could debate the district court’s

 dismissal of Frazier’s habeas petition as time-barred.

                                       CONCLUSION

        For these reasons, we deny Frazier’s request for a COA and dismiss the appeal.3


                                               Entered for the Court


                                               Gregory A. Phillips
                                               Circuit Judge




        3
            We grant Frazier’s motion to proceed in forma pauperis.
                                               4